


 

Exhibit D

Form of Penny Warrant

 




REACH MESSAGING HOLDINGS, INC.

PENNY WARRANT




“NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
EXERCISABLE HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR
PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

Warrant No. W-[ 

]

    Dated: March 1, 2011

Reach Messaging Holdings, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received, [NAME OF HOLDER] or its registered assigns
(including permitted transferees, the “Holder”), is entitled to purchase from
the Company up to a total of [AMOUNT] shares (as adjusted from time to time as
provided in Section 11, the “Warrant Shares”) of Common Stock (as defined
below), at an exercise price equal to $0.01 per share (as adjusted from time to
time as provided in Section 11, the “Exercise Price”), at any time and from time
to time from and after February [   ], 2011 (the “Initial Exercise Date”) until
February [   ], 2014 (the “Expiration Date”).

This Warrant is issued pursuant to the Purchase Agreement (as defined in Section
1) and is subject to such additional terms and conditions hereinafter.
Capitalized terms not otherwise defined shall have the meanings set forth in the
Purchase Agreement.

1.

Definitions. The following capitalized terms shall have the meanings set forth
in this Section 1:

“Common Stock” means the common stock of the Company, $0.001 par value per
share, as constituted on the date hereof.

 “Other Securities” refers to any capital stock (other than Common Stock) and
other securities of the Company or any other Person which the Holder of this
Warrant at any time shall be entitled to receive, or shall have received, upon
the exercise of this Warrant, in lieu of or in addition to Common Stock, or
which at any time shall be issuable or shall have been





1







--------------------------------------------------------------------------------

issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 9 hereof or otherwise.

“Purchase Agreement” means that certain Securities Purchase Agreement of even
date herewith among, inter alia, the Company and the initial Holder.

“Warrant Shares” shall initially mean shares of Common Stock and in addition may
include Other Securities issued or issuable from time to time upon exercise of
this Warrant.

2.

Registration of Warrant. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

3.

Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto as Appendix A duly completed and
signed, to the Company at its address specified herein. Upon any such
registration and transfer, a new warrant in substantially the form of the
Warrant (any such new warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.

4.

Investment Representation.  The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for its own account
or the account of an affiliate for investment purposes and not with the view to
any offering or distribution and that the Warrant Holder will not sell or
otherwise dispose of this Warrant or the underlying Warrant Shares in violation
of applicable securities laws. The Warrant Holder acknowledges that the
certificates representing any Warrant Shares will bear a legend indicating that
they have not been registered under the Securities Act of 1933, as amended (the
“1933 Act”) and may not be sold by the Warrant Holder except pursuant to an
effective registration statement or pursuant to an exemption from registration
requirements of the 1933 Act and in accordance with federal and state securities
laws.  

5.

Exercise and Duration of Warrant.

(a)

A Holder may exercise this Warrant by delivering to the Company (i) an exercise
notice, in the form attached hereto as Appendix B (the “Exercise Notice”),
appropriately completed, duly signed and delivered in compliance with Section
14, and (ii) payment of the Exercise Price for the number of Warrant Shares as
to which this Warrant is being exercised (as set forth in Section 5(b) below),
and the date such items are received by the Company is an “Exercise Date.”
Execution and delivery of an Exercise Notice in respect of less than all of the
shares issuable upon exercise of this Warrant shall result in the cancellation
of the original Warrant and issuance of a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.





2







--------------------------------------------------------------------------------



(b)

Subject to Section 5(c) below, the Holder shall pay the Exercise Price in cash,
by certified bank check payable to the order of the Company or by wire transfer
of immediately available funds in accordance with the Company’s instructions.

(c)

The Holder may in addition, in its sole discretion and at any time during the
term hereof, exercise this Warrant in whole or in part and, in lieu of making
the cash payment otherwise contemplated to be made to the Company upon such
exercise in payment of cash, elect instead to receive upon such exercise the
“net number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

 (X) = Y (A-B)

   

    A

Where

(X) =

the net number of Warrant Shares to be issued to the Holder;

 

(Y) =

the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise;

  

(A) =

the Market Price (as defined below); and

 

(B) =

the Exercise Price of this Warrant, as adjusted from time to time.

 Solely for the purposes of this paragraph, Market Price shall be calculated as
of the Trading Day (defined for this purpose as any day on which the equity
securities markets are generally open for trading) immediately preceding the
Exercise Date (such preceding date, the “Valuation Date”). As used herein, the
phrase “Market Price” shall mean (i) if the Warrant Shares is listed or admitted
for trading on a national securities exchange, an automated quotation system or
the OTC Bulletin Board, the last reported sale price per share of the Warrant
Shares on the Valuation Date, as officially reported by such securities
exchange, quotation system or OTC Bulletin Board on which the Common Stock is
listed or admitted to trading, (ii) if not so listed or admitted for trading or
actually trading on the Valuation Date, the fair market value of a share of the
Warrant Shares as determined by the Company’s board of directors in good faith,
or (iii) if such exercise is in connection with a Fundamental Transaction (as
defined below) in which the Company is not the survivor or in which the Warrant
Shares are exchanged for cash or other securities, the implied price per share
of the Warrant Shares resulting from such Fundamental Transaction.

 For purposes of Rule 144(d) promulgated under the Securities Act, as in effect
on the date hereof, assuming the Holder is not an Affiliate of the Company, it
is intended that the Warrant Shares issued in a Cashless Exercise shall be
deemed to have been acquired by the Holder, and the holding period for the
Warrant Shares shall be deemed to have commenced, on the closing date of the
offering pursuant to which the Company was obligated to issue this Warrant.

6.

Limitations on Exercises.   The Company shall not effect the exercise of this
Warrant, and the Holder shall not have the right to exercise this Warrant, to
the extent that after giving effect to such exercise, such Person (together with
such Person’s Affiliates) would





3







--------------------------------------------------------------------------------

beneficially own in excess of 9.9% (the “Maximum Percentage”) of the shares of
Common Stock outstanding immediately after giving effect to such exercise.  For
purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by such Person and its Affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which the determination of such sentence is being made, but shall
exclude shares of Common Stock which would be issuable upon (A) exercise of the
remaining, unexercised portion of this Warrant beneficially owned by such Person
and its Affiliates and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company beneficially owned by
such Person and its Affiliates (including, without limitation, any convertible
notes or convertible preferred stock or warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein.  Except as
set forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act.  For purposes of this Warrant, in determining the number of outstanding
shares of Common Stock, the Holder may rely on the number of outstanding shares
of Common Stock as reflected in (1) the Company’s most recent Form 10-K, Form
10-Q, Current Report on Form 8-K or other public filing with the Commission, as
the case may be, (2) a more recent public announcement by the Company or (3) any
other notice by the Company or the transfer agent setting forth the number of
shares of Common Stock outstanding.  For any reason at any time, upon the
written or oral request of the Holder, where such request indicates that it is
being made pursuant to this Warrant, the Company shall within two Business Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company by the Holder and its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported.  By
written notice to the Company, the Holder may increase or decrease the Maximum
Percentage to any other percentage; provided, that any such increase will not be
effective until the 61st day after such notice is delivered to the Company.

7.

Delivery of Warrant Shares.

(a)

Upon each exercise of this Warrant, the Company shall promptly issue or cause to
be issued and deliver or cause to be delivered to the Holder, in such name or
names as the Holder may designate, a certificate for the Warrant Shares issuable
upon such exercise (the “Certificate”). The Holder, or any Person so designated
by the Holder to receive the Warrant Shares, shall be deemed to have become
holder of record of such Warrant Shares as of the Exercise Date.

(b)

This Warrant is exercisable, either in its entirety or, from time to time, for a
portion of the number of Warrant Shares. Upon surrender of this Warrant
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.

8.

Charges, Taxes and Expenses. Issuance and delivery of certificates for shares of
Common Stock upon exercise of this Warrant shall be made without charge to the
Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may





4







--------------------------------------------------------------------------------

be payable in respect of any transfer involved in the issue, delivery or
registration of any certificates for Warrant Shares or Warrant in a name other
than that of the Holder and that the Holder will be required to pay any tax with
respect to cash received in lieu of fractional shares. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

9.

Replacement of Warrant. If this Warrant is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation hereof, or in lieu of and in substitution for this
Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested.

10.

Reservation of Warrant Shares. The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Warrant Shares upon exercise of this Warrant as herein provided, the
number of Warrant Shares which are then issuable and deliverable upon the
exercise of this entire Warrant, free from all taxes, liens, claims,
encumbrances with respect to the issuance of such Warrant Shares and will not be
subject to any pre-emptive rights or similar rights (taking into account the
adjustments and restrictions of Section 11 hereof). The Company covenants that
all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued, fully paid and nonassessable. The Company
will take all such action as may be necessary to assure that such shares of
Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed or
quoted, as the case may be.

11.

Certain Adjustments. The Exercise Price and/or number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 11.

(a)

Stock Dividends. If the Company, at any time while this Warrant is outstanding,
pays a dividend on its Common Stock payable in additional shares of Common Stock
or otherwise makes a distribution on any class of capital stock that is payable
in shares of Common Stock, then in each such case the Exercise Price shall be
multiplied by a fraction, (A) the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to the opening of business
on the day after the record date for the determination of stockholders entitle
to receive such dividend or distribution and (B) the denominator of which shall
be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to this Section 11(a) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution.

(b)

Stock Splits. If the Company, at any time while this Warrant is outstanding,
(i) subdivides outstanding shares of Common Stock into a larger number of
shares, or (ii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction, (A) the numerator of which





5







--------------------------------------------------------------------------------

shall be the number of shares of Common Stock outstanding immediately before
such event and (B) the denominator of which shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment pursuant
to this Section 11(b) shall become effective immediately after the effective
date of such subdivision or combination.

(c)

Fundamental Transactions. If, at any time while this Warrant is outstanding,
(x) the Company effects any merger or consolidation of the Company with or into
another Person, (y) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions or (z) there shall occur
any merger of another Person into the Company whereby the Common Stock is
cancelled, converted or reclassified into or exchanged for other securities,
cash or property (in any such case, a “Fundamental Transaction”), then, as a
condition to the consummation of such Fundamental Transaction, the Company shall
(or, in the case of any Fundamental Transaction in which the Company is not the
surviving entity, the Company shall take all reasonable steps to cause such
other Person to) execute and deliver to the Holder of this Warrant a written
instrument providing that:

(i)

so long as any Warrant remains outstanding, each Warrant, upon the exercise
thereof at any time on or after the consummation of such Fundamental Transaction
and on such terms and subject to such conditions as shall be nearly equivalent
as may be practicable to the provisions set forth in this Warrant, shall be
exercisable into, in lieu of Common Stock issuable upon such exercise prior to
such consummation, the securities or other property (the “Substituted Property”)
that would have been received in connection with such Fundamental Transaction by
a holder of the number of shares of Common Stock into which such Warrant was
exercisable immediately prior to such Fundamental Transaction, assuming such
holder of Common Stock  is not a Person with which the Company consolidated or
into which the Company merged or which merged into the Company or to which such
sale or transfer was made, as the case may be (a “Constituent Person”), or an
Affiliate of a Constituent Person; and

(ii)

the rights and obligations of the Company (or, in the event of a transaction in
which the Company is not the surviving Person, such other Person) and the Holder
in respect of Substituted Property shall be as nearly equivalent as may be
practicable to the rights and obligations of the Company and Holder in respect
of Common Stock hereunder.

Such written instrument shall provide for adjustments which, for events
subsequent to the effective date of such written instrument, shall be as nearly
equivalent as may be practicable to the adjustments provided for in Section 11.
The above provisions of this Section 11(d) shall similarly apply to successive
Fundamental Transactions.

(e)

Adjustment of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to paragraphs (a) through (c) of this Section 11, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Warrant Shares shall be the same as the aggregate Exercise Price payable for
the Warrant Shares immediately prior to such adjustment.

 (f)

Calculations. All calculations under this Section 11 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common





6







--------------------------------------------------------------------------------

Stock outstanding at any given time shall not include shares owned or held by or
for the account of the Company, and the disposition of any such shares shall be
considered an issue or sale of Common Stock.

(g)

Adjustments. Notwithstanding any provision of this Section 11, no adjustment of
the Exercise Price shall be required if such adjustment is less than $0.001;
provided, however, that any adjustments which by reason of this Section 11(g)
are not required to be made shall be carried forward and taken into account for
purposes of any subsequent adjustment.

(h)

Notice of Adjustments. Upon the occurrence of each adjustment pursuant to this
Section 11, the Company will promptly deliver to the Holder a certificate
executed by the Company’s Chief Financial Officer setting forth, in reasonable
detail, the event requiring such adjustment and the method by which such
adjustment was calculated, the adjusted Exercise Price and the adjusted number
or type of Warrant Shares or other securities issuable upon exercise of this
Warrant (as applicable). The Company will retain at its office copies of all
such certificates and cause the same to be available for inspection at said
office during normal business hours by the Holder or any prospective purchaser
of the Warrant designated by the Holder.

(i)

Notice of Corporate Events. If the Company (i) declares a dividend or any other
distribution of cash, securities or other property in respect of its Common
Stock, including, without limitation, any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any subsidiary of
the Company, (ii) authorizes, approves, enters into any agreement contemplating,
or solicits stockholder approval for, any Fundamental Transaction or
(iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then the Company shall deliver to the Holder a notice
describing the material terms and conditions of such transaction at least 15
calendar days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction, and the Company will take all steps reasonably necessary in
order to ensure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

12.

Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the Company shall round the number of
Warrant Shares issuable, up to the next whole number.

13.

Remedies. The Company stipulates that the remedies at law of the Holder of this
Warrant in the event of any default or threatened default by the Company in the
performance of or compliance with any of the terms of this Warrant are not and
will not be adequate, and that such terms may be specifically enforced by a
decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.





7







--------------------------------------------------------------------------------



14.

Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be mailed by certified mail, return receipt requested, or by a nationally
recognized courier service or delivered (in person or by facsimile), against
receipt to the party to whom such notice or other communication is to be given.
Any notice or other communication given by means permitted by this Section 14
shall be deemed given at the time of receipt thereof. The address for such
notices or communications shall be as set forth below:

 

If to the Company:

Reach Messaging Holdings, Inc.

44081 Pipeline Plaza, Suite 310

Ashburn, Virginia 20147

Attn:  Shane Gau

Email: shane@reachmessaging.com

 

 

If to the Holder:

[Name]

[Address 1]

[Address 2]

Attn:

Fax:

 

Or such other address as is provided to such other party in accordance with this
Section 14.

 

15.

Warrant Agent. The Company shall serve as warrant agent under this Warrant. Upon
30 days’ notice to the Holder, the Company may appoint a new warrant agent. Any
Person into which any new warrant agent may be merged, any Person resulting from
any consolidation to which any new warrant agent shall be a party or any Person
to which any new warrant agent transfers substantially all of its corporate
trust or shareholders services business shall be a successor warrant agent under
this Warrant without any further act. Any such successor warrant agent shall
promptly cause notice of its succession as warrant agent to be mailed (by first
class mail, postage prepaid) to the Holder at the Holder’s last address as shown
on the Warrant Register.

16.

Miscellaneous.

(a)

This Warrant may be assigned by the Holder. This Warrant may not be assigned by
the Company, except to a successor in the event of a Fundamental Transaction.
This Warrant shall be binding on and inure to the benefit of the parties hereto
and their respective successors and assigns. Subject to the preceding sentence,
nothing in this Warrant shall be construed to give to any Person other than the
Company and the Holder any legal or equitable right, remedy or cause of action
under this Warrant. This Warrant may be amended only in writing signed by the
Company and the Holder and their successors and assigns.

(b)

The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to





8







--------------------------------------------------------------------------------

protect the rights of the Holder against impairment. Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor upon exercise thereof, and
(ii) will take all such action as may be reasonably necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares on the exercise of this Warrant, free from all
taxes, liens, claims and encumbrances and (iii) will not close its shareholder
books or records in any manner which interferes with the timely exercise of this
Warrant.

(c)

This Warrant shall be governed by and construed and enforced in accordance with
the laws of the State of California. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and Federal courts sitting in the County
of Los Angeles, California, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding that it is not personally subject to the jurisdiction of
any such court or that such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Warrant and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

(d)

Neither party shall be deemed in default of any provision of this Warrant, to
the extent that performance of its obligations or attempts to cure a breach
hereof are delayed or prevented by any event reasonably beyond the control of
such party, including, without limitation, war, hostilities, acts of terrorism,
revolution, riot, civil commotion, national emergency, strike, lockout,
unavailability of supplies, epidemic, fire, flood, earthquake, force of nature,
explosion, embargo, or any other Act of God, or any law, proclamation,
regulation, ordinance, or other act or order of any court, government or
governmental agency, provided that such party gives the other party written
notice thereof promptly upon discovery thereof and uses reasonable efforts to
cure or mitigate the delay or failure to perform.

(e)

The headings herein are for convenience only, do not constitute a part of this
Warrant and shall not be deemed to limit or affect any of the provisions hereof.

(f)

In case any one or more of the provisions of this Warrant shall be deemed
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.





9







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Penny Warrant to be duly
executed by its authorized officer as of the date first indicated above.

 

 

 

REACH MESSAGING HOLDINGS, INC.

 

 

 

By:____________________________




 

Name: Shane Gau




 

Title: Chief Executive Officer

 








10







--------------------------------------------------------------------------------

APPENDIX A TO THE PENNY WARRANT

FORM OF ASSIGNMENT

(to be completed and signed only upon transfer of Warrant)

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________________ the rights represented by the within
Warrant to purchase _____________ shares of Common Stock of Reach Messaging
Holdings, Inc. (the “Company”) to which the within warrant relates and appoints
__________________________ attorney to transfer said right on the books of
Company with full power of substitution in the premises.

Dated:____________

______________________________

(Signature must conform in all respects to name of Holder as specified on face
of the Warrant)

Address of Transferee:

______________________________

______________________________

______________________________

In the presence of:

______________________________








11







--------------------------------------------------------------------------------

APPENDIX B TO THE PENNY WARRANT

FORM OF EXERCISE NOTICE

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

To:

Reach Messaging Holdings, Inc.

The undersigned is the Holder of Warrant No. [   ] (the “Warrant”) issued by
Reach Messaging Holdings, Inc., a Delaware corporation (the “Company”).
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

1.

The Warrant is currently exercisable to purchase a total of _________ Warrant
Shares.




2.

The undersigned Holder hereby exercises its right to purchase _________ Warrant
Shares pursuant to the Warrant.

3.

Form of Exercise Price.  The Holder intends that payment of the Exercise Price
shall be made as:




£           By cash.




£           By a “Cashless Exercise”.




If the Holder is paying by cash, the Holder shall pay the sum of $________ to
the Company in accordance with the terms of the Warrant.

4.

Pursuant to this exercise, the Company shall deliver to the Holder Warrant
Shares in accordance with the terms of the Warrant

5.

Following this exercise, the Warrant shall be exercisable to purchase a total of
__________ Warrant Shares.

6.

Following this exercise, the Holder shall own or beneficially own (for purposes
of Section 13(d) of the Exchange Act) __________ shares of the Company’s Common
Stock.







Dated: ____________

Name of Holder:

(Print) _________________________

By: ____________________________

Title: __________________________

(Signature must conform in all respects to name of Holder as specified on face
of the Warrant)





12





